Citation Nr: 9922539	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
establish that the veteran had wartime service for the 
purpose of establishing entitlement to non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
March 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement of the veteran to non-service-connected 
disability pension benefits was denied by the RO in August 
1972, March 1989 and July 1994 on the grounds that the 
veteran did not have the requisite service to qualify for 
that benefit.

2.  No additional evidence was submitted since the July 1994 
decision of the RO which must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

No additional evidence was received since the July 1994 
decision of the RO which denied entitlement to non-service-
connected disability pension benefits and the veteran's claim 
is not reopened.  38 U.S.C.A. §§  5108 (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service department has certified that the veteran had 
active military service from October 31, 1959 to March 2, 
1961.  The veteran has filed a claim for non-service-
connected pension benefits.  In August 1972, March 1989 and 
July 1994 he was notified by the RO that he did not have 
qualifying wartime service to entitle him to pension 
benefits.  
An unsigned, undated Income-Net Worth and Employment 
Statement (VA Form 21-527) was received from the veteran 
apparently in January 1997.  The RO interpreted that form as 
an attempt by the veteran to reopen his claim for non-
service-connected pension benefits and notified him that he 
did not have qualifying service to entitle him to such 
benefits.  He was also notified that his claim had been 
previously denied ant that new and material evidence showing 
wartime service was needed to reopen his claim.

The prior RO decisions with regard to entitlement of the 
veteran to non-service-connected death pension benefits were 
not appealed became final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).  In order to reopen his claim, he must submit 
new and material evidence with regard to that issue.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  The term "active 
military, naval or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  The term "Vietnam 
era" means the following: (A) The period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  (B) The period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases.  38 U.S.C.A. 
§ 101(29) (West 1991 & Supp. 1998).  To be entitled to 
pension benefits a veteran must have served in the active 
military, naval or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(a), (j) (West 1991).

The veteran has not submitted any new evidence since the July 
1994 decision by the RO which continued the denial of his 
claim for pension benefits on the basis that he had no 
qualifying service.  He points out that the law was changed 
and that the beginning of the Vietnam Era was moved back to 
February 28, 1961.  He asserts that it was not his choice 
that he was not in Vietnam and that the law discriminates 
against veterans who did not go overseas.  However, the law 
is clear in providing that during the period from February 
28, 1961 through August 4, 1964, service is wartime service 
only in the case of a veteran who actually served in the 
Republic of Vietnam.  

Since the veteran submitted no additional evidence to reopen 
his claim and since the change in the statute made since the 
July 1994 denial of his claim does not apply to him, the 
Board concludes that there is no basis upon which to reopen 
his claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to non-service-connected disability 
pension benefits, the appeal is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

